Exhibit 10.53

 

THERAVANCE, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

[date]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

1. Purchase and Sale of Stock

1

1.1          Sale and Issuance of Common Stock

1

1.2          Closing

1

 

 

2. Representations and Warranties of the Company

1

2.1          Organization, Good Standing and Qualification

2

2.2          Authorization

2

2.3          Valid Issuance of Common Stock

2

2.4          Governmental Consents

3

2.5          Offering

3

2.6          Litigation

3

2.7          Compliance with Other Instruments

3

2.8          SEC Reports; Financial Statements

3

2.9          Absence of Certain Events and Changes

4

2.10        Corporate Documents

4

2.11        Registration Rights

4

 

 

3. Representations and Warranties of the Investor

4

3.1          Authorization

4

3.2          Purchase Entirely for Own Account

4

3.3          Disclosure of Information

5

3.4          Investment Experience

5

3.5          Accredited Investor

5

3.6          Restricted Securities

5

3.7          Governance Agreement

5

 

 

4. Conditions of Investor’s Obligations at Closing

5

4.1          Performance

6

4.2          Representations and Warranties

6

4.3          Qualifications

6

4.4          Proceedings and Documents

6

4.5          Section 203 of DGCL

6

 

 

5. Conditions of the Company’s Obligations at Closing

6

5.1          Representations and Warranties

6

5.2          Qualifications

6

 

 

6. Miscellaneous

6

6.1          Survival of Warranties

6

6.2          Successors and Assigns

6

6.3          Governing Law

7

6.4          WAIVER OF JURY TRIAL

7

6.5          Counterparts

7

 

i

--------------------------------------------------------------------------------


 

6.6          Titles and Subtitles

7

6.7          Notices

7

6.8          Finder’s Fee

7

6.9          Expenses

8

6.10        Amendments and Waivers

8

6.11        Severability

8

6.12        Confidentiality

8

6.13        Publicity

9

6.14        Entire Agreement

9

6.15        Legends

9

6.16        Nasdaq Listing

9

6.17        Miscellaneous

9

6.18        Authorization

10

6.19        Registrable Securities

10

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE, INC.

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the       
day of                           , by and among Theravance, Inc., a Delaware
corporation (the “Company”), Glaxo Group Limited, a limited liability company
organized under the laws of England and Wales (the “Investor”), and solely for
the purposes of Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.9, 6.10, 6.11,
6.12, 6.13, 6.14, 6.17 and 6.18 hereof, GlaxoSmithKline LLC, a Delaware limited
liability company, the successor entity to SmithKline Beecham Corporation, a
Pennsylvania corporation (“GSK”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.             Purchase and Sale of Stock.

 

1.1           Sale and Issuance of Common Stock.

 

(a)           On or prior to the Closing (as defined below), the Company shall
have authorized the sale and issuance to the Investor of shares of its Common
Stock (the “Shares”).  The Shares shall have the rights, preferences, privileges
and restrictions set forth in the Company’s Amended and Restated Certificate of
Incorporation (the “Restated Certificate”).

 

(b)           Subject to the terms and conditions of this Agreement, the
Investor agrees to purchase at the Closing and the Company agrees to sell and
issue to the Investor at the Closing,
                                                       (                      )
Shares for                                                        ($          )
per Share, resulting in an aggregate purchase price of                     
($          ) (the “Aggregate Purchase Price”).

 

1.2           Closing.  The purchase and sale of the Shares shall take place at
the offices of Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP,
1200 Seaport Blvd., Redwood City, CA 94063. Within three (3) Business Days of
the execution and delivery of this Agreement by each of the parties, the
Investor will initiate an irrevocable wire transfer in the amount of the
Aggregate Purchase Price to the account set forth on Exhibit A hereto. 
Immediately upon the Company’s receipt of the Aggregate Purchase Price the
purchase and sale of the Shares shall be consummated (which time is designated
as the “Closing”).  As promptly as practicable following the Closing, the
Company shall use all commercially reasonable efforts to arrange for the
Company’s transfer agent to deliver to the Investor a certificate representing
the Shares that the Investor has purchased pursuant to this Agreement.  As used
herein, “Business Day” shall mean any weekday that is not a day on which banking
institutions in the City of San Francisco are authorized or obligated to close.

 

2.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investor that, as of the date hereof,
except as set forth in the SEC Reports (as defined below, but excluding for the
purposes of Section 2, other than Section 2.8, any risk factor disclosures
contained in such documents under the heading “Risk Factors” and

 

--------------------------------------------------------------------------------


 

any disclosure of risks included in any “forward-looking statements” disclaimer
or other statements that are similarly non-specific and are predictive or
forward-looking in nature), which exceptions shall be deemed to be
representations and warranties as if made hereunder:

 

2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
(i) execute, deliver and perform its obligations under this Agreement, (ii) to
issue and sell the Common Stock hereunder, (iii) to perform its obligations
under the Restated Certificate, and (iv) to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.

 

2.2           Authorization.

 

(a)           All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder, and the authorization, issuance (or reservation for issuance), sale
and delivery of the Common Stock being sold hereunder has been taken or will be
taken prior to the Closing, and this Agreement constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

(b)           The Board of Directors of the Company (the “Board of Directors”)
has approved the entry by the Company into this Agreement, the performance of
the Company’s obligations hereunder and consummation of the transactions
contemplated hereby for purposes of paragraph (a)(1) of Section 203 of the
Delaware General Corporation Law (“DGCL Section 203”), and, to the Company’s
knowledge, no other “moratorium”, “control share acquisition”, “business
combination”, “fair price” or other form of anti-takeover or similar law of any
jurisdiction is applicable to the Company and the transactions contemplated by
this Agreement.

 

2.3           Valid Issuance of Common Stock.  The Common Stock that is being
purchased by the Investor hereunder, when issued, sold and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and nonassessable, and will
be free of restrictions on transfer other than restrictions on transfer under
this Agreement, the Amended and Restated Governance Agreement dated June 4,
2004, as amended April 25, 2007 and November 29, 2010, by and among the Company,
GSK, and solely with respect to Articles III, IV and VI thereof, GlaxoSmithKline
plc, an English public limited company, and the Investor (the “Governance
Agreement”) and under applicable state and federal securities laws.  The Common
Stock that is being purchased by the Investor hereunder will not be subject to
preemptive rights or rights of first refusal that have not been waived or
complied with.

 

2

--------------------------------------------------------------------------------


 

2.4           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except certain post-closing filings as may be
required pursuant to federal securities laws and under the “Blue Sky” laws of
the various states.

 

2.5           Offering.  Subject in part to the truth and accuracy of the
Investor’s representations set forth in Section 3 of this Agreement, the offer,
sale and issuance of the Common Stock as contemplated by this Agreement are
exempt from the registration requirements of any applicable state and federal
securities laws, and neither the Company nor any authorized agent acting on its
behalf will take any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Securities to be issued pursuant to this
Agreement under the Securities Act and the rules and regulations of the
Commission thereunder) hereafter that would cause the loss of such exemption.

 

2.6           Litigation.  There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
that questions the validity of this Agreement or the right of the Company to
enter into this Agreement or to consummate the transactions contemplated hereby
or thereby.

 

2.7           Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby will not violate or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any statute, rule or regulation applicable to the Company or any
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization, or approval applicable to the
Company, its business or operations or any of its assets or properties.

 

2.8           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act of 1933, as amended (the “Securities
Act”) or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the three (3) years
preceding the date hereof (the foregoing materials being collectively referred
to herein as the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Securities and
Exchange Commission (the “Commission”) promulgated thereunder, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  No executive officer
of the Company has failed in any respect to make the certifications required of
him or her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.  The
financial statements of the

 

3

--------------------------------------------------------------------------------


 

Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

2.9           Absence of Certain Events and Changes.  Since
                      , (i) there has not been any event, change or development
which, individually or in the aggregate, has had or is reasonably likely to have
a material adverse effect on the Company; (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than trade payables and
accrued expenses incurred in the ordinary course of business; (iii) the Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders; and (iv) other than the surrender to the Company of shares
of Common Stock by employees of the Company in connection with the Company’s
payment of withholding taxes due upon the vesting or settlement of employees’
equity awards, the Company has not purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock.

 

2.10         Corporate Documents.  The Restated Certificate and Bylaws of the
Company are in the form as set forth as exhibits in the SEC Reports.

 

2.11         Registration Rights.  Except as required pursuant to the Amended
and Restated Investors’ Rights Agreement dated May 11, 2004, by and among the
Company and the investors who are parties thereto (the “Investors’ Rights
Agreement”), the Company is not presently under any obligation, and has not
granted, any rights to register any of the Company’s presently outstanding
securities or any of its securities that may hereafter be issued.

 

3.             Representations and Warranties of the Investor.  The Investor
hereby represents and warrants that:

 

3.1           Authorization.  The Investor has full power and authority to enter
into this Agreement and this Agreement constitutes a valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

3.2           Purchase Entirely for Own Account.  This Agreement is made with
the Investor in reliance upon the Investor’s representation to the Company,
which by the Investor’s execution of this Agreement the Investor hereby
confirms, that the Common Stock to be received by the Investor (the
“Securities”) will be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Investor has no present intention of selling,
granting any participation in, or

 

4

--------------------------------------------------------------------------------


 

otherwise distributing the same in violation of applicable securities laws.  By
executing this Agreement, the Investor further represents that the Investor does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

 

3.3           Disclosure of Information.  The Investor further represents that
it has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Common Stock and the
business, properties, prospects and financial condition of the Company.  The
Investor acknowledges that it has read the “Risk Factors” Section contained in
the Company’s                                and understands the Company’s
business and recognizes that a purchase of the Company’s Common Stock involves
risks and uncertainties.  The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 2 of this Agreement or
the right of the Investor to rely thereon.

 

3.4           Investment Experience.  The Investor is an investor in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Common Stock.  The Investor also
represents that it has not been organized for the purpose of acquiring the
Common Stock.

 

3.5           Accredited Investor.  The Investor is an “accredited investor”
within the meaning of Rule 501 of Regulation D adopted pursuant to the Act, as
presently in effect.

 

3.6           Restricted Securities.  The Investor understands that the
Securities it is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances.  In this connection, the
Investor represents that it is familiar with Rule 144 adopted pursuant to the
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.

 

3.7           Governance Agreement.  The Investor acknowledges and agrees that
(a) the Shares it is purchasing hereunder are “Voting Stock” (as defined in the
Governance Agreement), (b) the Shares are subject to the terms and conditions of
the Governance Agreement, including, but not limited to, the resale restrictions
and voting obligations contained therein, (c) it is a GSK Affiliate under the
Governance Agreement, and (d) it is purchasing the Shares pursuant to
Section 2.1(d) of the Governance Agreement.

 

4.             Conditions of Investor’s Obligations at Closing.  The obligations
of the Investor under subsection 1.1(b) of this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, the
waiver of which shall not be effective against the Investor if it does not
consent thereto:

 

5

--------------------------------------------------------------------------------


 

4.1                                 Performance.  The Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing.

 

4.2                                 Representations and Warranties.  The
representations and warranties of the Company contained in Section 2 shall have
been true on and as of the Closing.

 

4.3                                 Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Securities pursuant to this Agreement shall be
duly obtained and effective as of the Closing.

 

4.4                                 Proceedings and Documents.  All corporate
and other proceedings in connection with the transactions contemplated at the
Closing and all documents incident thereto shall be reasonably satisfactory in
form and substance to the Investor, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.

 

4.5                                 Section 203 of DGCL.  The Board of Directors
shall have approved the entry by the Company into this Agreement and the
performance of the Company’s obligations hereunder and consummation of the
transactions contemplated hereby for purposes of paragraph (a)(1) of DGCL
Section 203.

 

5.                                       Conditions of the Company’s Obligations
at Closing.  The obligations of the Company to the Investor under this Agreement
are subject to the fulfillment on or before the Closing of each of the following
conditions by the Investor:

 

5.1                                 Representations and Warranties.  The
representations and warranties of the Investor contained in Section 3 shall have
been true on and as of the Closing.

 

5.2                                 Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Securities pursuant to this Agreement shall be
duly obtained and effective as of the Closing.

 

6.                                       Miscellaneous.

 

6.1                                 Survival of Warranties.  The warranties,
representations and covenants of the Company, the Investor and GSK contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the Closing and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Investor, GSK or the Company.

 

6.2                                 Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties (including transferees of any Securities).  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto

 

6

--------------------------------------------------------------------------------


 

or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with and governed by the law of the
State of Delaware, without regard to the conflicts of laws principles thereof. 
Any action brought, arising out of, or relating to this Agreement shall be
brought in the Court of Chancery of the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of said Court in respect of
any claim relating to the validity, interpretation and enforcement of this
Agreement, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts, or that the venue thereof may not be
appropriate or that this agreement may not be enforced in or by such courts. 
The parties hereby consent to and grant the Court of Chancery of the State of
Delaware jurisdiction over such parties and over the subject matter of any such
claim and agree that mailing of process or other papers in connection with any
such action, suit or proceeding in the manner provided in Section 6.7, or in
such other manner as may be permitted by law, shall be valid and sufficient
thereof.

 

6.4                                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

6.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

6.6                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6.7                                 Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day or (c) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  Notwithstanding the foregoing
or any provision to the contrary in the Investors’ Rights Agreement or the
Restated Certificate, the Company agrees that when any notice is given to the
Investor or GSK, whether under this Agreement, the Investors’ Rights Agreement
or the Restated Certificate, such notice shall not be deemed to be effectively
given until a copy of such notice is transmitted to the Investor and GSK via
facsimile.  All notices and certificates will be addressed to the Investor and
GSK at their respective addresses set forth on the signature page hereto or at
such other address as the Company or the Investor or GSK may designate by ten
(10) days advance written notice to the other parties hereto.

 

6.8                                 Finder’s Fee.  The Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders’ fee

 

7

--------------------------------------------------------------------------------


 

(and the costs and expenses of defending against such liability or asserted
liability) for which the Investor or any of its officers, partners, employees,
or representatives is responsible.

 

The Company agrees to indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.9                                 Expenses.  Irrespective of whether the
Closing is effected, each party shall bear their own costs and expenses incurred
with respect to the negotiation, execution, delivery and performance of this
Agreement.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Restated Certificate, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

6.10                           Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company, the Investor and
GSK.  Any amendment or waiver effected in accordance with this paragraph shall
be binding upon each holder of any securities purchased under this Agreement at
the time outstanding, each future holder of all such securities, and the
Company.

 

6.11                           Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

6.12                           Confidentiality.  Any confidential information
obtained by the Investor  or GSK pursuant to this Agreement which is labeled or
otherwise identified as confidential or proprietary shall be treated as
confidential and shall not be disclosed to a third party without the prior
written consent of the Company and shall not be used by the Investor or GSK for
any purpose other than monitoring the Investor’s or GSK’s investment in the
Company, except that the Investor or GSK may disclose such information (i) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company, (ii) to its affiliates, officers, directors, shareholders,
members and/or partners in the ordinary course of business or pursuant to
disclosure obligation to affiliates, shareholders, members and/or partners;
provided that such information is provided to such persons and entities with
notice that such information is confidential and should be treated as such,
(iii) to any prospective purchaser of the Investor’s or GSK’s shares of the
Company, provided (in the case of disclosure in clause (iii)) the recipient
agrees to keep such information confidential and to use such information solely
for evaluation of such proposed purchase, or (iv) as may otherwise be required
by law.  Notwithstanding the foregoing, such information shall not be deemed
confidential for the purpose of enforcement of this Agreement and said
information shall not be deemed confidential after it becomes publicly known
through no fault of the recipient.  The provisions of this Section 6.12 shall be
in addition to, and not in substitution for, the provisions of any separate
confidentiality agreements executed by the parties hereto; provided that if
there is any conflict between the provisions of this Section 6.12 and the

 

8

--------------------------------------------------------------------------------


 

more restrictive provisions of such separate confidentiality agreements, the
provisions of such separate confidentiality agreements shall prevail.

 

6.13         Publicity.  No party or any affiliate of a party shall make, or
cause to be made, any publicity, news release or other such general public
announcement or make any other disclosure to any third party in respect of this
Agreement or the transactions contemplated hereby (including, without
limitation, disclosure of Investor’s or GSK’s ownership interest in the Company)
without the prior written consent of the other party; provided however, that the
foregoing provision is not intended to limit communications deemed reasonably
necessary or appropriate by a party or its affiliates to its employees,
stockholders, partners, directors, officers, potential investors, accountants
and legal counsel who are under an obligation to preserve the confidentiality of
the foregoing.  Notwithstanding the foregoing provision, the parties and their
respective affiliates shall not be prohibited from making any disclosure or
release that is required by law, court order, or applicable regulation, or is
considered necessary by legal counsel to fulfill an obligation under securities
laws or the rules of a national stock exchange.

 

6.14         Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

 

6.15         Legends.  It is understood that the certificates evidencing the
Securities may bear one or all of the following legends:

 

(a)                                  “The shares represented by this certificate
have not been registered under the Securities Act of 1933, as amended (the
“Act”).  The shares may not be sold, transferred or assigned in the absence of
an effective registration for these shares under the Act or an opinion of the
corporation’s counsel that registration is not required under the Act.”

 

(b)                                 “The sale, pledge, hypothecation, assignment
or transfer of the securities represented by this certificate is subject to the
terms and conditions of a Governance Agreement by and between the stockholder
and the corporation.  Copies of such agreement may be obtained upon written
request to the Secretary of the Corporation.”

 

(c)                                  Any legend required by the laws of any
state.

 

6.16         Nasdaq Listing.  The Company shall use all commercially reasonable
efforts to have the Shares acquired by the Investor at the Closing authorized
for listing on Nasdaq.

 

6.17         Miscellaneous.  GSK, the Investor, and the Company agree and
acknowledge that (a) none of GSK, the Investor nor any of their affiliates
currently have any right to nominate or designate any individual to serve as a
member or observer of the Board of Directors pursuant to section 1.1(a) of the
Governance Agreement, and (b) notwithstanding the purchase of the Shares by the
Investor hereunder or any other acquisition of shares of Voting Stock (as
defined in the Governance Agreement) by GSK, the Investor or any of their
affiliates, none of GSK, the Investor nor any of their affiliates will following
the Closing have any right to nominate or designate any individual to serve as a
member or observer of the Board of Directors

 

9

--------------------------------------------------------------------------------


 

pursuant to section 1.1(a) of the Governance Agreement.  GSK, the Investor and
the Company agree that neither the execution of this Agreement nor the
consummation by it of the transactions contemplated hereby does or will,
violate, conflict with or result in the breach or termination of, or constitute
a default under the terms of, any existing agreement between GSK or any of its
affiliates, on the one hand, and the Company or any of its affiliates, on the
other hand.

 

6.18                           Authorization.  GSK has full power and authority
to enter into this Agreement, and this Agreement constitutes a valid and legally
binding obligation, enforceable in accordance with its respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

6.19                           Registrable Securities.  The Shares purchased by
the Investor pursuant to this Agreement shall constitute Registrable Securities
as defined in, and in accordance with the limitations set forth in, the
Investors’ Rights Agreement.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

THERAVANCE, INC.

 

 

 

 

 

By:

 

 

 

Rick E Winningham

 

 

Chief Executive Officer

 

SIGNATURE PAGE TO Q[  ] 201[  ] COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

 

 

Glaxo Group Limited

 

Name of Investor

 

 

 

By:

 

 

Signature of Authorized Person

 

Name:

 

Title:

 

 

 

 

Address:

 

 

 

 

 

Fax No:

 

 

 

 

 

GlaxoSmithKline LLC

 

(Solely with respect to Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.9, 6.10,
6.11, 6.12, 6.13, 6.14, 6.17 and 6.18)

 

 

 

By:

 

 

Signature of Authorized Person

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

Fax No:

 

SIGNATURE PAGE TO Q[  ] 201[  ] COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Account Information

 

--------------------------------------------------------------------------------